Citation Nr: 0821740	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
August 9, 2007.

2.  Entitlement to an increased evaluation in excess of 30 
percent for PTSD from August 9, 2007.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which granted service connection 
for PTSD and assigned a 10 percent evaluation effective March 
25, 2005, the date of receipt of the veteran's claim.  In 
that decision, the RO also denied service connection for 
ulcerative colitis, a skin disorder, and kidney stones. 

The veteran filed a timely notice of disagreement to the 
September 2005 rating decision in February 2006.  In an 
August 2006 substantive appeal (VA Form 9), the veteran 
indicated that he was only appealing the issues of 
entitlement to an increased rating for PTSD, service 
connection for a skin disorder, and service connection for 
kidney stones.  The issue of entitlement to service 
connection for ulcerative colitis is, therefore, not on 
appeal.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2007).  In 
an October 2007 statement, the veteran indicated that he did 
not wish to appeal the decision made on his skin disorder.  
During his March 2008 Board hearing and in a March 2008 
written correspondence, the veteran indicated that he wished 
to withdraw his appeal on the issue of entitlement to service 
connection for kidney stones.  Accordingly, the appeal for 
entitlement to service connection for a skin disorder and for 
kidney stones has been withdrawn.

In an August 2007 rating decision, the RO granted an 
increased 30 percent evaluation for PTSD, effective August 9, 
2007, the date of the veteran's VA examination.  In a 
September 2007 correspondence, the veteran indicated his 
continued disagreement with the initial 10 percent evaluation 
that was assigned for PTSD.  The RO issued a new statement of 
the case in January 2008 in which it recharacterized the 
issue of entitlement to an increased evaluation for PTSD to 
entitlement to an earlier effective date for the evaluation 
of 30 percent for PTSD, prior to August 9, 2007.  

The veteran testified at a March 2008 travel Board hearing.  
During the veteran's hearing, he contended that the increased 
30 percent evaluation should have been effective March 25, 
2005, the date of his initial claim for PTSD.  He noted that 
he had filed a timely appeal to that decision.  

Although the RO characterized the issue on appeal as 
entitlement to an earlier effective date for the evaluation 
of 30 percent for PTSD, because the earlier September 2005 
rating decision is still on appeal, the Board has 
recharacterized the issue on appeal as (1) entitlement to an 
initial evaluation in excess of 10 percent for PTSD prior to 
August 9, 2007, and (2) entitlement to an increased 
evaluation in excess of 30 percent for PTSD from August 9, 
2007.


FINDING OF FACT

Both prior to and from August 9, 2007, the veteran's PTSD 
symptoms are shown to result in mild to moderate social 
impairment (although the veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation) due to symptoms such as depressed mood, 
anxiety, sleep impairment, and mild memory loss.  





CONCLUSIONS OF LAW

1.  Prior to August 9, 2007, the criteria for a 30 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).

2.  From August 9, 2007, the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An October 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the April 2005 letter addressed the veteran's 
original application for service connection.  In September 
2005, the RO awarded service connection for PTSD and assigned 
a 10 evaluation, effective the date of the claim.  Therefore, 
the April 2005 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's VA treatment records, VA examinations, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Because the RO issued a new rating decision 
in August 2007, granting an increased 30 percent evaluation 
effective August 9, 2007, the Board will evaluate the level 
of disability both prior to and from August 9, 2007.

A 10 percent disability rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

VA treatment records show that the veteran has been followed 
at VA for PTSD and depression.  VA treatment records reflect 
symptoms of depression, anxiety, poor sleep, low energy, and 
crying spells.  He has been treated with Zoloft.  
 (See VA Treatment Records March 2005 to August 2007.)  

VA mental status examinations show that the veteran was alert 
and oriented.  Speech rate, rhythm, and volume were within 
normal limits.  The veteran's mood was sometimes noted as 
depressed and affect was appropriate.  Thought content was 
goal directed and linear.  Concentration was good.  The 
veteran denied hallucinations, obsession and compulsions, 
phobias and delusions.  He denied suicidal and homicidal 
ideation.  Judgment and insight were fair.  The veteran had 
mild impairment of memory.  (See VA Treatment Records March 
2005 to August 2007.)

An April 2005 treatment report noted that the veteran had a 
complete illestomy with stoma placement in 1998.  The veteran 
had not worked since 2002 secondary to his plant closing.  He 
had worked there for thirty years, though he described his 
last few years working there as "them taking care of him" 
because he could not perform most duties.  March 2005 and 
April 2005 VA treatment reports reflect a GAF score of 60.  A 
May 2005 treatment report noted symptoms of depression and 
anxiety.  The veteran's mood was noted to have improved with 
medication.  An October 2005 mental status examination shows 
that recall and remote memory were impaired.  The veteran had 
a GAF of 60.  He was referred for neuropsychological testing.  

December 2005 neuropsychological testing shows that the 
veteran had general complaints of memory loss.  The veteran 
endorsed some depressive and anxiety symptoms.  
Neuropsychological testing was completed.  The physician 
noted that the results of testing were viewed as a probable 
slight underestimation of the veteran's true cognitive 
abilities; however, they provided an estimate of his base 
level of performance.  Testing showed that working memory and 
concentration were mildly impaired and suggested possible 
slight decline in non-verbal intellectual abilities.  The 
physician stated that it was not possible to definitively 
cite an etiology for these changes, but it was probable that 
uncontrolled diabetes and hypertension were contributing.  

A January 2006 treatment report noted mild cognitive 
impairment and sleep disturbance.  The veteran lived alone.  
The veteran had a GAF of 51 to 60, with noted poor social 
support.  An August 2006 treatment report shows that the 
veteran was doing well on his current medication.  He denied 
sleep problems at that time.  The veteran was assessed with a 
GAF score of 70 at that time.  It was noted that his last GAF 
score from April 2006 was 60.  A July 2007 treatment reports 
shows that the veteran denied problems with sleep at that 
time.  His mood was noted to be good.  He was assessed with a 
GAF score of 70.

A VA examination was completed in August 2007.  During 
examination, the veteran noted that his depression and 
anxiety were better, but he still wanted to isolate himself.  
The examiner stated that the veteran had anxiety and 
irritability, especially when he did not take his medication.  
Since he has been on medication, his depression was much 
better, but there were still times when he was anxious or 
irritable, especially among strangers or in crowds.  The 
veteran had been divorced twice.  He lived alone in a trailer 
in the woods.  He reported that he got along fairly well with 
his children.  His only social activity was going to church, 
as he was comfortable with the people at his church.  

Mental status examination shows that speech was excessive at 
times.  His mood and affect were anxious.  Attention and 
orientation were intact.  His thought process was 
unremarkable.  His thought content reflected preoccupation 
with one or two topics and ruminations.  There were no 
delusions.  The veteran understood outcome of behavior, 
intelligence was average, and he understood that he had a 
problem.  The veteran had sleep impairment which caused 
irritability.  The veteran did not endorse hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  Impulse 
control was fair.  The veteran was able to maintain minimal 
personal hygiene and did not have problems with activities of 
daily living.  Recent and remote memory were normal, 
immediate memory was mildly impaired.  

The examiner stated that PTSD had moderate PTSD symptoms, 
depression, anger and anxiety until he was started on 
medication in 2001.  The veteran stated that he had never 
been completely symptom free, but his symptoms were less 
pronounced now.  He still isolated himself and felt that 
living out in the woods with his two dogs helped.  The 
veteran had been retired since 2001.  The veteran had a GAF 
score of 65 at the time of the examination.  The examiner 
stated that the veteran's social life and recreational 
activities were limited.  He felt the most comfortable 
staying out in the woods with his two dogs.  The veteran 
avoided activities, people, and conversation.  He avoided 
people and crowds.  He felt estranged and avoided social 
contact with people did not know.  

During the veteran's March 2008 Board hearing, he described 
past difficulties in his relationship with his ex-wife due to 
PTSD.  He indicated that he had difficulty establishing 
relationships, but indicated that he attended church every 
Sunday and got along well with people in church because he 
had known them for years.    

The Board finds that the veteran is entitled to a 30 percent 
evaluation for PTSD for the entire appeal period.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Both prior to 
and from August 9, 2007, the veteran's PTSD symptoms are 
shown to result in mild to moderate social impairment 
(although he generally functions satisfactorily, with routine 
behavior, self-care, and normal conversation) due to symptoms 
such as depressed mood, anxiety, sleep impairment, and mild 
memory loss.  See Id.  

The majority of the veteran's GAF scores as shown by VA 
treatment records and VA examinations range from 60 to 70, 
reflecting mild symptoms or some difficulty in social or 
occupational functioning to moderate symptoms or moderate 
difficulty in social or occupational functioning.  See DSM-IV 
at 46-47.  The veteran's GAF scores are consistent with his 
PTSD symptomatology as described in his treatment records and 
during his VA examination; and the Board finds that the 
veteran's GAF scores are consistent with the veteran's 30 
percent disability rating for PTSD.  

The Board finds that a higher 50 percent evaluation is not 
warranted.  Medical evidence does not reflect an increase in 
PTSD symptoms.  VA treatment records and the August 2007 VA 
examination note improvement of symptoms with medication.  
The majority of the veteran's GAF scores in 2005 were around 
60, while current GAF scores range from 60 to 70.  

The veteran does not exhibit other symptomatology described 
for a 50 percent evaluation such flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of both short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.  Mental status examinations show that the 
veteran's speech was normal, he did not have panic attacks, 
and memory loss was only mild.  The veteran did not have 
impaired judgment or abstract thinking.  Although the veteran 
has been noted to have some difficulty in establishing and 
maintaining effective social relationships as described for a 
50 percent evaluation, did socialize at his church.  The 
veteran also had disturbances of mood, as shown by his 
irritability and depression.  However, the Board finds that 
as a whole, the veteran's symptomatology and the severity of 
his symptoms more closely resembles the criteria described 
for a 30 percent evaluation.  

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for PTSD for the entire appeal period.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.
.
	
ORDER

Prior to August 9, 2007, a 30 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 

From August 9, 2007, an increased rating for PTSD, in excess 
of 30 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


